DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020, has been entered.
 
Response to Arguments
	The examiner noted the elected species 1195 is free of the prior art.  However, the examiner expanded his search and located prior art that is applied below.  Those claims that do not read on the expanded search of the compound shown below are preliminarily object to.

Status of the Claims
	Claims 45, 46, 48-54, 57-72 are pending.  
Claims 48, 57-59 are withdrawn.  
	Claims 45, 49-54, 60, 63, and 72 are rejected.
	Claims 46, 61, 62, and 64-71 are preliminarily objected to for not reading on the search of the species shown below:


    PNG
    media_image1.png
    216
    371
    media_image1.png
    Greyscale
,
wherein R2 is alkyl; R1 is aryl substituted with OH; G1 is CH2; R5 is H; Z2 is a bond; and R4 is O-tert-butyl.

Objection to the Claims
	The search has been expanded beyond the elected species to the species shown above.  Those claims, including claims 46, 61, 62, and 64-71 are preliminarily objected to as not reading on the species of the expanded search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 49-54, 60, 63, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US2005/0215580), in view of Bamdad (US2008/0064680), and in view of Horm et al., “MUC1 and metastatic cancer, Expression, function and therapeutic targeting,” Cell Adhesion and Migration 7:2, 187-198; March/April 2013.


    PNG
    media_image1.png
    216
    371
    media_image1.png
    Greyscale

The compound above is a compound of formula 5, wherein:
R2 is alkyl; R1 is aryl substituted with OH; G1 is CH2; R5 is H; Z2 is a bond; and R4 is O-tert-butyl.
It is a representative anticancer tetrahydrocarboline compound.  The compounds taught are useful for treating lung, prostate, breast, pancreas, colon and many other forms of cancer. See par. 83.  Wang teaches using the claimed compound in combination with a VEGF inhibitor or other agent that induces apoptosis. See par. 225.
Wang does not teach assaying MUC1 levels.
Horm explains: “MUC1 expression is seen in all subtypes of breast cancer, including luminal, HER2+ and basal, although in each of these cancer types, expression is highest in those tumors that have metastasized.”
	Horm teaches mucin 1 or MUC1 is overexpressed in metastatic tissues and circulating tumors.  More importantly, MUC1 expression promotes angiogenesis. See p190, col. 2, 2nd full par.  More specifically, Horm explains the following:

    PNG
    media_image2.png
    273
    729
    media_image2.png
    Greyscale

MUC1 overexpression is associated with at least breast cancer and lung cancer.
	Bamdad teaches that those skilled in the art understand that there are several techniques for determining the presence of the MUC1 receptor in a sample. See par. 112.  For example, the anti-PSMGFR or anti-var-PSMGFR antibody can be used to diagnose MUC1-positive cancers including breast, lung, colorectal, pancreatic, prostate, and ovarian cancers. See par. 115.  “Anti-PSMGFR” is an antibody that recognizes a region of the MUC1 growth factor receptor.   Further, several immunohistochemistry techniques, staining reagents and detectable secondary antibodies are typically used.  Agents that bind to the cell surface can be identified in an assay containing MUC1 receptors and the rate and position of cleaving can be measured by PCR. See par. 95.  Aberrant expression of MUC1 can be observed by a loss of clustering patterns on cell surface; or by membrane staining that uniformly covers a cell when contact with an antibody for PMSGFR. See par. 26 and Figure 3, e.g.  
	With regard to claim 51, a step for measuring EEF1A1 and comparing that to the level of MUC1 gene mRNA expression is not required.  Claim 51 merely includes those cancer samples wherein MUC1 gene mRNA expression is very high.  	
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Wang, Horm, and Bamdad to arrive 
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JARED BARSKY/Primary Examiner, Art Unit 1628